                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     EEON, et al.,                                         Case No. 3:18-cv-03449-JD
                                                         Plaintiffs,
                                   8
                                                                                               ORDER OF DISMISSAL
                                                  v.
                                   9
                                                                                               Re: Dkt. Nos. 13, 53
                                  10     UNITED STATES OF AMERICA
                                         DEPARTMENT OF AGRICULTURE, et
                                  11     al.,
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13
                                               Pro se plaintiff Eeon has sued a number of banks, loan servicers, and local, state, and
                                  14
                                       federal government entities to enjoin foreclosure proceedings for multiple properties. Dkt. No. 5.
                                  15
                                       Defendant Rushmore Loan Management Services, LLC (“Rushmore”) moves to dismiss pursuant
                                  16
                                       to Rule 12(b)(6) of the Federal Rules of Civil Procedure, joined by defendant JPMorgan Chase
                                  17
                                       Bank, N.A. (“Chase”). Dkt. Nos. 13 and 50. Defendant Caliber Home Loans, Inc. (“Caliber”)
                                  18
                                       filed a separate motion to dismiss under Rules 12(b)(6) and 12(b)(7). Dkt. No. 53. Eeon filed
                                  19
                                       opposition briefs. Dkt. Nos. 30 and 31.
                                  20
                                               A pro se complaint is liberally construed, but it still must allege facts sufficient to state a
                                  21
                                       plausible claim. Lee v. State of Washington, 690 Fed. App’x 974 (9th Cir. 2017). That means the
                                  22
                                       complaint must provide “a short and plain statement . . . showing that the pleader is entitled to
                                  23
                                       relief,” Fed. R. Civ. P. 8(a)(2), including “enough facts to state a claim . . . that is plausible on its
                                  24
                                       face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is plausible on its face if,
                                  25
                                       accepting all factual allegations as true and construing them in the light most favorable to the
                                  26
                                       plaintiff, the Court can reasonably infer that the defendant is liable for the misconduct alleged.
                                  27
                                       Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The plausibility analysis is “context-specific” and not
                                  28
                                   1   only invites but “requires the reviewing court to draw on its judicial experience and common

                                   2   sense.” Id. at 679.

                                   3          The amended complaint is a 43-page document that is largely unintelligible. No specific

                                   4   claim or cause of action is discernible in its rambling narrative. At best, it appears that Eeon is

                                   5   attempting to challenge certain mortgage loans and foreclosure proceedings under a “vapor

                                   6   money” theory that the banks did not provide consideration for the loans. The amended complaint

                                   7   fails to allege facts showing that Eeon is in any way personally connected to the loans or

                                   8   foreclosures. But even giving Eeon the benefit of every doubt, he cannot state a plausible claim

                                   9   on a “vapor money” theory. Courts in this circuit have consistently dismissed the “vapor money”

                                  10   theory as frivolous. See, e.g., Borsotti v. Nationstar Mortg., LLC, No. CV 17-7193 DMG (JCX),

                                  11   2018 WL 4855265, at *5 (C.D. Cal. Apr. 24, 2018); Ananiev v. Aurora Loan Servs., LLC, No. C

                                  12   12-2275 SI, 2012 WL 2838689, at *3 (N.D. Cal. July 10, 2012); Frances Kenny Family Tr. v.
Northern District of California
 United States District Court




                                  13   World Sav. Bank FSB, No. C 04-03724 WHA, 2005 WL 106792, at *5 (N.D. Cal. Jan. 19, 2005)

                                  14   (stating that the theory “has been squarely addressed and rejected by various courts throughout the

                                  15   country for over twenty years”). These well-reasoned decisions are persuasive here, and so the

                                  16   amended complaint is dismissed.

                                  17          The remaining question is whether Eeon should be allowed to amend again. The Court

                                  18   declines to permit that. Eeon has already had two opportunities to state a plausible claim. After

                                  19   reviewing the prior complaints, it is clear that further amendment will not meet the required Rule 8

                                  20   standards.

                                  21          Consequently, the case is dismissed with prejudice. All other pending motions are denied

                                  22   as moot.

                                  23          IT IS SO ORDERED.

                                  24   Dated: February 21, 2019

                                  25

                                  26
                                                                                                     JAMES DONATO
                                  27                                                                 United States District Judge
                                  28
                                                                                          2
